Title: Thomas Jefferson to Robert B. Stark, 7 October 1818
From: Jefferson, Thomas
To: Stark, Robert Bolling


          
            Sir
            Monticello
Oct. 7. 18.
          
          A long absence from home & a longer indisposition since my return, from which I am not yet recovered must apologise for this late acknolegement of your favor of Aug. 20. and the of the offer of the MSS. of the late Dr Greenway. his character as a botanist had long been known to me, and a hope entertained that he would have published himself the result of his labors. age has withdrawn me from those pursuits myself, but not from the desire of seeing them followed by others, & of availing the world of their fruits. it is with this view I accept the offer from mr Robert Greenway and yourself of making me the Depository of those valuable papers. I should endeavor to have them made public, so as to give their benefit to the world, and the honor to it’s author. whether this could be best done thro’ the American Philosophical society or how otherwise, I cannot say until trial. a motive the more would be the encoraging a substitution of Vegetable for the Mineral pharmacy. the MS. itself might come by the mail; and the Hortus siccus, probably too large for that, if securely boxed, will come safely thro’ the hands of Capt Peyton of Richmond, who knows the best channel of conveying it to me. I pray that mr Greenway & yourself will accept assurances of my sense of the confidence you are pleased to repose in me, and of my great esteem & respect.
          
            Th: Jefferson
          
        